Citation Nr: 1720516	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, J.C., S.C., and C.H.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By way of background, the Board notes that the Veteran's claim of entitlement to service connection for PTSD (claimed as a nervous condition) was initially denied in a July 1973 rating decision.  Numerous attempts to reopen the Veteran's claim were denied, to include in May 1982, August 1986, and March 2007.  

However, on September 8, 2009, the RO reopened the Veteran's claim of entitlement to service connection for PTSD and denied on the merits.  The Veteran was notified of that denial by letter dated September 14, 2009.  The September 2009 decision noted, in pertinent part, that service treatment records were negative for PTSD and that there was no evidence that in-service stressors occurred.  However, within one year of the September 14, 2009, notification, the Veteran communicated a request to reopen based on a recent diagnosis for PTSD.  See November 2009 VA Form 21-0820 Report of General Information.  Although there is no submission or communication from the Veteran that may be construed as a Notice of Disagreement with the September 2009 rating decision, VA was in receipt of new and material medical evidence within one year of the rating decision, in the form of VA treatment records, diagnosing PTSD.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence, such as the June 2010 rating decision in this case, will effectively be considered as part of the original claim.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  While the RO treated the November 2009 submission as a claim to reopen, and denied the claim in a June 2010 rating decision, the September 2009 rating decision did not become final.  38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Nevertheless, as the March 2007 rating decision in which the RO denied the Veteran's request to reopen is a final decision, the Board must review the question of whether new and material evidence has been received sufficient to reopen the claim.

In light of other psychiatric diagnoses of record, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009). 

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2007 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a Notice of Disagreement or perfect his appeal.  Additionally, new and material evidence was not submitted within one year of the March 2007 rating decision.  

2. The evidence received since the March 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The March 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD.  Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

In the present case, the RO previously considered and denied the Veteran's claim of service connection for PTSD in a March 2007 rating decision.  The Veteran was notified of the decision and of his appellate rights in an April 2007 letter.  He did not file a Notice of Disagreement.  Additionally, the Veteran did not submit new and material evidence within one year of receiving the rating decision.  Therefore, the March 2007 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

At the time of the prior decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and a lay statement from the Veteran's fellow service member, R.V.   VA treatment records as early as April 1999 revealed a diagnosis for anxiety disorder but there was no indication of PTSD.  The RO denied entitlement to service connection for PTSD, finding that the condition was not shown by the medical evidence and there were no stressors related to service.  

The Veteran sought to reopen his claim of service connection for PTSD in April 2009.  The evidence received since the March 2007 rating decision includes evidence that is both new and material to the claim.  Specifically, the record reflects that the Veteran was diagnosed with PTSD.  The Veteran also provided additional details regarding his in-service stressor.  See September 2010 Correspondence by the Veteran; August 2016 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  

The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.


REMAND


The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder must be remanded for further development.  The Veteran contends he has PTSD due to an in-service personal assault by his Staff Sergeant.  See September 2010 Correspondence by the Veteran; August 2016 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  Additionally, the record reflects that the Veteran has been diagnosed with PTSD and an anxiety disorder.  The Veteran has not yet been scheduled for a VA examination to determine the nature and etiology of the psychiatric diagnoses of record.  Therefore, the Board finds that the Veteran should be afforded an opportunity to appear for a VA examination in connection with his claim.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present, to include PTSD and anxiety disorder.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to determine whether the Veteran had any behavioral changes indicative of a personal assault in service.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service personal assault. 

With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and the Veteran's reported in-service personal assault.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


